Exhibit 10.2

FIFTH AMENDMENT TO

LIMITED LIABILITY COMPANY AGREEMENT OF

STRATEGIC HOTEL FUNDING, L.L.C.

This Fifth Amendment to Limited Liability Company Agreement of Strategic Hotel
Funding, L.L.C. (this “Amendment”), dated as of March 1, 2007, is entered into
by Strategic Hotels & Resorts, Inc., a Maryland Corporation, as managing member
(the “Managing Member”), of Strategic Hotel Funding, L.L.C. (the “Company”), for
itself and on behalf of the members of the Company.

WHEREAS, Sections 11.4(c) and Section 14.1(b) of the Limited Liability Company
Agreement of the Company (as heretofore amended, the “Operating Agreement”)
provide that the Managing Member may amend the Operating Agreement, without the
consent of the Non-Managing Members, to reflect the admission, substitution,
termination or withdrawal of Members;

WHEREAS, Section 14.1(b)(1) of the Limited Liability Company Agreement of the
Company (as heretofore amended, the “Operating Agreement”) provides that the
Managing Member may amend the Operating Agreement, without the consent of the
Non-Managing Members, to reflect a change that is of an inconsequential nature
and does not adversely affect the Non-Managing Members in any material respect;

NOW, THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
managing Member hereby amends the Operating Agreement, as follows:

1 The Operating Agreement is hereby amended to add the following sentence to the
end of Section 4.2(b):

“The Company irrevocably elects that all Membership Units or other Membership
Interests issued to the Managing Member shall constitute a “security” within the
meaning of, and governed by, (i) Article 8 of the Uniform Commercial Code of the
State of Delaware, and (ii) Article 8 of the Uniform Commercial Code of any
other applicable jurisdiction that now or hereafter substantially includes the
1994 revisions to Article 8 thereof as adopted by the American Law Institute and
the National Conference of Commissioners on Uniform State Laws and approved by
the American Bar Association on February 14, 1995.”

2. The Operating Agreement is hereby amended by replacing Exhibit A to the
Operating Agreement with Exhibit A attached hereto.

All capitalized terms used in this Amendment and not otherwise defined shall
have the meanings assigned in the Operating Agreement.

Except as modified herein, all terms and conditions of the Operating Agreement
shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the date
first set forth above.

 

STRATEGIC HOTEL & RESORTS, INC.,

as Managing Member

/s/ Paula Maggio

By: Paula Maggio

Title: Vice President, Secretary and General Counsel



--------------------------------------------------------------------------------

EXHIBIT A

MEMBERS AND MEMBERSHIP INTERESTS

 

Name

   OP Units    Certificated
Units    Book Units

Strategic Hotels & Resorts, Inc.

   75671906    59225223    16446683

Geller Family Investment Limited

   67095    67095    0

Bank of America NA

   367    367    0

Bank of America NA Investment

   175    175    0

Charles L. Barancik

   15989    15989    0

Richard and Anne Davidovich

   3620    3620    0

Patrice Derrington

   260    260    0

Interpool Inc.

   7239    7239    0

Judith O. Liff

   23984    23984    0

Massachusetts Institute of Technology

   61227    61227    0

Massachusetts Institute of Technology Retirement Plan

   39516    39516    0

Merriman Family Partnership LP

   7239    7239    0

David Rockefeller

   466528    466528    0

Michael D. Rose

   7239    7239    0

Strategic Hotel Capital, Incorporated Employee Investment Partnership

   955    955    0

UBS Financial Services Inc.

   7239    7239    0

James R. Bronkema Trust

   5836    5636    0

EC Holdings

   55789    55789    0

ECW Investor Associates

   116060    116060    0

Portman Family Trust

   26694    26694    0

George M. Topliff

   434    434    0

Melvyn R. Regal

   3620    3620    0